Citation Nr: 1529885	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-28 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUES

1.  Entitlement to annual clothing allowances for 2013 for a manual wheelchair, an electric wheelchair, right and left KAFO braces, a back brace, a walker, and crutches.  

2.  Entitlement to annual clothing allowances for 2014 for a manual wheelchair, right and left KAFO braces, a walker, and crutches.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran reports serving on active duty from July 1978 to July 1998.  The record on appeal contains a copy of a DD Form 214 for a period of active service from December 1989 to July 1998, with 11 years, 5 months, and 5 days of prior active service.  According to the Veteran's VBMS file, he had verified active service from July 1978 to June 1982, and from December 1989 to July 1998.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2013 determination of the Department of Veterans Affairs (VA) Medical Center (MC) in Bay Pines, Florida, which denied an annual clothing allowance for 2013.  

The Veteran duly appealed the September 2013 determination.  In connection with his appeal, in November 2014, the Veteran testified at a Board hearing at the St. Petersburg RO before the undersigned Veterans Law Judge.  Following the hearing, the Veteran submitted additional evidence, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of that evidence.  38 C.F.R. § 20.1304 (2014).  

The Board notes that in connection with the appeal, it has reviewed the small paper files provided by the VAMC.  The Board, however, has also reviewed a substantial number of additional records in the Veteran's Virtual VA and VBMS folders.  The Board observes that there is no indication that the VAMC reviewed the additional records in the Veteran's electronic VA claims files.  As a remand of this matter is required, however, no prejudice has resulted from the Board's review of this additional evidence in the first instance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, regarding the claim for annual clothing allowance for 2014,  remand is required or issuance of a statement of the case (SOC).  At his November 2014 Board hearing, the Veteran testified that VA had recently denied his request for a clothing allowance for 2014 and that he disagreed with that determination.  Following the hearing, the Veteran submitted a copy of a June 2014 letter from the Bay Pines VA Health Care System advising the Veteran that he had applied for six clothing allowances for 2014, including a back brace, a manual wheelchair, a right KAFO (Knee-Ankle-Foot Orthosis), a left KAFO, a walker, and crutches.  The letter advised the Veteran that his application for a 2014 clothing allowance for a back brace had been approved, but that his remaining clothing allowance claims had been denied.  

The Board finds that the Veteran's November 2014 hearing testimony is sufficient to constitute a notice of disagreement with the June 2014 clothing allowance determination.  Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a notice of disagreement within the meaning of 38 U.S.C.A. § 7105(b)).  The record currently available to the Board contains no indication that a SOC addressing this matter has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but an SOC has not yet been issued, a remand to the RO is necessary).

Second, regarding the 2013 claim, remand is required for additional development.  A Veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefor, to an annual clothing allowance, provided the following eligibility criteria are satisfied:  (1) because of a service-connected disability, the Veteran wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the Veteran's clothing; or (2) the Veteran uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability, and VA determines that such medication causes irreparable damage to the Veteran's outergarments.  38 U.S.C.A. § 1162 (West 2014).

In addition, (1) a VA examination or private hospital or examination report must disclose that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of a service-connected disability, and such disability is the loss or loss of use of a hand or foot compensable under certain provisions of 38 C.F.R. § 3.350; or (2) that the Under Secretary for Health or designee certifies that because of such service-connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the Veteran's outergarments.  38 C.F.R. § 3.810 (2014).

In this case, the record available to the Board reflects that service connection is in effect for multiple disabilities, including status post left arm plexus injury involving C5-6, rated as 40 percent disabling; low back pain, rated as 40 percent disabling; and postoperative residuals, maxillofacial surgery with temporomandibular joint dysfunction, rated as 10 percent disabling.  Service connection is also in effect for multiple disabilities which are currently rated as noncompensable:  postoperative residuals of a hemorrhoidectomy, residuals of a fracture of the right wrist, and postoperative residuals of a cyst of the right wrist.  The Veteran's combined disability rating is 70 percent and he has been in receipt of a total rating based on individual unemployability due to service-connected disability since October 1, 2000.  

The Veteran states that he has received an annual clothing allowance for many years - including for his knee braces which are required due to nerve and muscle loss from his service-connected back disability.  Indeed, the record on appeal includes copies of letters submitted by the Veteran indicating that he was paid annual clothing allowances in 2010, 2011, and 2012, although the basis for those decisions is not provided, nor is it clear whether he received one clothing allowance or multiple clothing allowances for each year.  The Board observes that the prior clothing allowance determinations were not included in the record on appeal provided by the VAMC.  

In the September 2013 decision on appeal, the VAMC denied the Veteran's application for an annual clothing allowance for 2013 stating that he had "no qualifying devices for your service-connected conditions."  The VAMC, however, failed to include any VA clinical records in the record provided to the Board, although these records were presumably reviewed in reaching its September 2013 determination.  The Board observes that the Veteran has submitted copies of some VA clinical records which confirm his use of various orthopedic devices.  The Veteran has also testified that these devices are necessary due to symptoms caused by his service-connected disabilities, including radiculopathy associated with his service-connected low back disability. 

As set forth above, the applicable regulation requires a medical certification that the prescribed appliance tends to wear or tear a Veteran's clothing them.  The Board finds that such a medical certification is required in this case, as well as the additional evidentiary development set forth below.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

Accordingly, the case is REMANDED for the following action:

1.  After reviewing the record, issue a Statement of the Case to the Veteran and his representative addressing the issue of entitlement to annual clothing allowances for 2014 for a manual wheelchair, right and left KAFO braces, a walker, and crutches.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. 
§ 20.302(b) (2014).  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Obtain and associate with the record on appeal copies of clothing allowance determinations for the years 2010, 2011, 2012, and 2014.

3.  Obtain and associate with the record VA clinical records pertaining to the Veteran for the period from January 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Thereafter, afford the Veteran a VA medical examination for the purpose of determining whether any appliance, including a manual wheelchair, an electric wheelchair, right and left KAFO braces, a back brace, a walker, and crutches, used by the Veteran in 2013 because of a service-connected disability tended to result in wear or tear of his clothing.  The paper and electronic claims folders must be made available to and reviewed by the examiner in connection with the examination.  After examining the Veteran and reviewing the record, the examiner should provide a certification as to whether any appliance used for his service-connected disabilities in 2013 resulted in wear and tear to his clothing.  The report of examination should include a complete explanation for all opinions expressed.

5.  When the development requested has been completed, readjudicate the claim, considering all the evidence of record.  If the determination remains unfavorable, provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

